DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, independent claims 1, 10 and 20 each requires wherein the tip profile includes a convex region in the distal end surface of the corresponding tooth tip in which a width of the radial stator-rotor airgap is smaller at the locus of the convex region than elsewhere along the distal end surface, which appears to contradict Applicant’s disclosure.  According to the disclosure, the distal end surface #19 spans the entire width of the tooth tip.  As is best seen in Figures 2-4, the respective left and right tooth tips of the distal surface #19 each include the convex region (Figure 4), so it is unclear how the singularly claimed convex region can include “a width of the radial stator-rotor airgap is smaller at the locus of the convex region than elsewhere along the distal end surface,” when there is an identical mirror image convex portion that includes a locus having the same “smaller” air gap region, so the claimed convex region in the distal end surface of the corresponding tooth tip does not include a width of the radial stator-rotor airgap that is smaller at the locus of the convex region than elsewhere along the distal end surface, as there is an identically smaller air gap region at the opposite tip end.  This rejection could be remedied by claiming a plurality of convex regions, or by otherwise not excluding the opposite end convex region of the disclosure.  Similarly, dependent claims 2, 3, 5-7, 11-12, 14-16 contain similar language regarding a locus of the claimed convex and concave regions that must also be addressed.  For the purpose of the rejection, the term “elsewhere” will be interpreted to exclude similar concave/convex regions that include an identical sized locus formed by the respective convex or concave region.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaji (JP 2011234601 A – see translation provide by Examiner).
	With respect to Claim 1, Kaji teaches a rotary electric machine (Figures 1-4, #1) comprising: a rotor (3) configured to provide rotor flux; and a stator (22) arranged concentrically with the rotor (3) and separated therefrom by a stator- rotor airgap (226), wherein the stator (22) includes a cylindrical stator core (221), stator windings (223) positioned within a plurality of stator slots (defined by slot between adjacent teeth #224) that open to the radial stator-rotor airgap (226) via a respective slot opening (defined by opening between adjacent tip surfaces #7 of teeth #224), and a plurality of stator teeth (224) separated from each other by a corresponding one of the stator slots (clearly seen), wherein each stator tooth (224) of the plurality of stator teeth (224) extends radially from the cylindrical stator core (221) and has a corresponding tooth tip (7), the tooth tip (7) having a tip profile (71/72), wherein it is obvious that said tooth tip profile is configured to guide the rotor flux away from predetermined areas or zones of the stator windings (223) located proximate the respective slot opening (defined by opening between adjacent tip surfaces #7 of teeth #224) to thereby reduce windings AC-based losses in the stator windings (223); and wherein the tip profile (71/72) includes a convex region (72) in the distal end surface of the corresponding tooth tip (7) in which a width of the radial stator-rotor airgap (226) is smaller at the locus of the convex region (72) than elsewhere along the distal end surface (of tooth tip #7). 
	The Examiner considers it to be obvious that the offset in the tooth tip #7 caused by the tip profile #71/72 is functionally the same as Applicant’s convex/concave tooth tip profile and will guide flux away from predetermined zones/areas of the windings in the same way as Applicant’s, causing a reduction in or limiting cogging torque (see abstract), and further reducing AC-based losses in the stator windings, as is known in the art.
	With respect to Claim 2, Kaji teaches wherein the tip profile (71/72) includes a concave region (71) formed in the distal end surface of the corresponding tooth tip (7) proximate the respective slot opening, such that the width of the radial stator-rotor airgap (226) is larger at a locus of the concave region (71) than elsewhere along the distal end surface.  
	With respect to Claim 3, Kaji teaches wherein the width of the radial stator-rotor airgap (226) at the locus of the concave region (71) is an unspecified, but obvious percentage larger than the width of the radial stator-rotor airgap (226) elsewhere along the distal end surface.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the width of the radial stator-rotor airgap at the locus of the concave region is at least 15-percent larger than the width of the radial stator-rotor airgap elsewhere along the distal end surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	With respect to Claim 4, Kaji teaches wherein the convex region (72) in the distal end surface is adjacent to the concave region (71), such that the width of the radial stator-rotor airgap is smaller at the locus of the convex.  
	With respect to Claim 5, Kaji teaches wherein the width of the radial stator-rotor airgap (226) at the locus of the convex region (72) is less than a size of the radial stator-rotor airgap (226) elsewhere along the distal end surface by an unspecified, but obvious percentage.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the width of the radial stator-rotor airgap at the locus of the convex region is less than 85-percent of the size of the stator-rotor airgap elsewhere along the distal end surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	With respect to Claim 6, Kaji teaches wherein the tip profile (of #7) includes a concave region (71) in the distal end surface of the corresponding tooth tip (7) proximate the respective slot opening and adjacent the convex region (72), such that the width of the radial stator-rotor airgap (226) between the stator (22) and the rotor (3) is larger at a locus of the concave region (71) than elsewhere along the distal end surface.  
	With respect to Claim 7, Kaji teaches wherein the width of the radial stator-rotor airgap (226) at the locus of the concave region (71) is an unspecified, but obvious percentage larger than the width of the radial stator-rotor airgap elsewhere along the distal end surface, and wherein the width of the radial stator-rotor airgap (226) at the locus of the convex region (72) is less than a size of the radial stator-rotor airgap elsewhere along the distal end surface by an unspecified, but obvious percentage.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the width of the radial stator-rotor airgap at the locus of the concave region is at least 15-percent larger than the width of the radial stator-rotor airgap elsewhere along the distal end surface, and wherein the width of the radial stator-rotor airgap at the locus of the convex region is less than 85-percent of a size of the radial stator-rotor airgap elsewhere along the distal end surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	With respect to Claim 8, Kaji teaches wherein the stator (22) surrounds the rotor (3).  
	With respect to Claim 9, Kaji teaches such the rotor (14) is coupled to a driven member (336/330) of a motor vehicle (see translation, page 7, last ¶ – page 8, first ¶).
	With respect to Claim 20, Kaji teaches a stator Figures 1-4, #22) for use with a rotary electric machine (1) having a rotor (3) that produces rotor flux, the stator (2) is arranged concentrically with the rotor (3) and separated therefrom by a stator- rotor airgap (226), a cylindrical stator core (221) defining a plurality of stator slots (defined by slot between adjacent teeth #224), wherein each respective one of the stator slots (defined by slot between adjacent teeth #224) opens to the stator-rotor airgap (226) via a respective slot opening (defined by opening between adjacent tip surfaces #7 of teeth #224); stator windings (223) positioned within the plurality of stator slots (defined by slot between adjacent teeth #224); and a plurality of stator teeth (224) separated from each other by a corresponding one of the stator slots (defined by slot between adjacent teeth #224); wherein each stator tooth (224) of the plurality of stator teeth (224) extends radially from the cylindrical stator core (221) and has a corresponding tooth tip (7), and the corresponding tooth tip (7) has a tip profile (71/72) configured to guide the rotor flux away from predetermined areas or zones of the stator windings (223) located proximate the respective slot opening (defined by opening between adjacent tip surfaces #7 of teeth #224) to thereby reduce windings (223) AC-based losses in the stator (22); and wherein the tip profile (71/72) includes a convex region (72) in the distal end surface of the corresponding tooth tip (7) in which a width of the radial stator-rotor airgap (226) is smaller at the locus of the convex region (72) than elsewhere along the distal end surface (of tooth tip #7). 
	The Examiner considers it to be obvious that the offset in the tooth tip #7 caused by the tip profile #71/72 is functionally the same as Applicant’s convex/concave tooth tip profile and will guide flux away from predetermined zones/areas of the windings in the same way as Applicant’s, causing a reduction in or limiting cogging torque (see abstract), and further reducing AC-based losses in the stator windings, as is known in the art.
Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaji (JP 2011234601 A – see translation provide by Examiner) in view of Hao (2017/0063187).
	With respect to Claim 10, Kaji teaches an electrical system (Figures 1-4, #1, when used as a drive source for an electric vehicle - see translation, page 7, last ¶ – page 8, first ¶) comprising: a rotor (3) having configured to generate rotor flux; and a stator (22) that is concentric with the rotor (3) and separated therefrom by a radial stator-rotor airgap (226), the stator (22) having stator windings (223), a cylindrical stator core (221), and a 12P049801plurality of stator teeth (224) each extending radially from the cylindrical stator core (221) and separated from an adjacent stator tooth (224) of the plurality of stator teeth (224) by a corresponding stator slot (defined by slot between adjacent teeth #224), wherein the corresponding stator slot (defined by slot between adjacent teeth #224) between the adjacent one of the stator teeth (224) opens to the radial stator-rotor airgap (226) via a respective slot opening (defined by opening between adjacent tip surfaces #7 of teeth #224), and the stator windings (223) are positioned within each of the stator slots (defined by slot between adjacent teeth #224); wherein each respective stator tooth (224) of the plurality of stator teeth (224) has a corresponding tooth tip (7) with a tip profile (71/72) configured to guide the rotor flux away from predetermined areas or zones of the stator windings (223) located proximate the respective slot opening (defined by opening between adjacent tip surfaces #7 of teeth #224); and wherein the tip profile (71/72) includes a convex region (72) in the distal end surface of the corresponding tooth tip (7) in which a width of the radial stator-rotor airgap (226) is smaller at the locus of the convex region (72) than elsewhere along the distal end surface (of tooth tip #7). 
	The Examiner considers it to be obvious that the offset in the tooth tip #7 caused by the tip profile #71/72 is functionally the same as Applicant’s convex/concave tooth tip profile and will guide flux away from predetermined zones/areas of the windings in the same way as Applicant’s, causing a reduction in or limiting cogging torque (see abstract), and further reducing AC-based losses in the stator windings, as is known in the art.
	Kaji fails to teach wherein the system includes a battery; a power inverter module (PIM) connected to the battery and configured to output a polyphase voltage; a rotary electric machine connected to the battery via the PIM and wherein the stator windings (12) are driven via the polyphase voltage from the PIM.  
	Hao teaches a similar motor (Figure 20, #10) for an electrical vehicle drive source, wherein it is known to use the motor (10) within an electrical system (of Figure 20 ) including a battery (318); a power inverter module (PIM) (316) connected to the battery (318) and configured to output a polyphase voltage; a rotary electric machine (10) connected to the battery (318) via the PIM (316) and wherein the stator windings (12) are driven via the polyphase voltage from the PIM (316) ([0005], [0006]), [0068]-[0072]), so as to drive a vehicle crankshaft.  Because Kaji is intended for use as an electric vehicle drive source without any details of how the motor is connected to a vehicle powertrain, and Hao teaches the details of connecting an electric motor drive source to an electric vehicle powertrain, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try combining the apparatus of Kaji, with the apparatus of Hao so as to provide a complete electrical system for use with the motor in order incorporate the electric motor into a vehicle powertrain to achieve a generating mode in which the electric machine converts torque of a crankshaft into stored electrical power in a battery in the same way as Hao.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to Claim 11, Kaji teaches wherein the tip profile (71/72) includes a concave region (71) formed as a dent or chamfer in the distal end surface of the corresponding tooth tip (7) proximate the respective slot opening (defined by opening between adjacent tip surfaces #7 of teeth #224), such that the width of the radial stator-rotor airgap (226) between the stator (22) and rotor (3) is larger at a locus of the dent or the chamfer (71) than elsewhere along the distal end surface.  
	With respect to Claim 12, Kaji teaches wherein the width of the radial stator-rotor airgap (226) at the locus of the dent or chamfer (71) is an unspecified, but obvious percentage larger than the width of the radial stator-rotor airgap elsewhere along the distal end surface.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the width of the radial stator-rotor airgap at the locus of the dent or chamfer is at least 15-percent larger than the width of the radial stator-rotor airgap elsewhere along the distal end surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	With respect to Claim 13, Kaji teaches wherein the convex region (72) in the distal end surface adjacent to the dent or chamfer (71).
	With respect to Claim 14, Kaji teaches wherein the width of the radial stator-rotor airgap (226) at the locus of the convex region (72) is less than a size of the radial stator-rotor airgap elsewhere along the distal end surface by an unspecified, but obvious percentage.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the width of the radial stator-rotor airgap at the locus of the convex region is less than 85-percent of a size of the the stator-rotor airgap elsewhere along the distal end surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	With respect to Claim 15, Kaji teaches wherein the tip profile (71/72) includes a concave region (71) in the distal end surface of the corresponding tooth tip (7) proximate the respective slot opening (defined by opening between adjacent tip surfaces #7 of teeth #224) and adjacent the convex region (72), such that a width of the radial stator-rotor airgap (226) between the stator (22) and the rotor (3) is larger at a locus of the concave region (71) than elsewhere along the distal end surface.  
	With respect to Claim 16, Kaji teaches wherein the width of the radial stator-rotor airgap (226) at the locus of the concave region (71) is an unspecified, but obvious percentage larger than the width of the radial stator-rotor airgap elsewhere along the distal end surface, and wherein the width of the radial stator-rotor airgap (226) at the locus of the convex region (72) is less than a size of the radial stator-rotor airgap elsewhere along the distal end surface by an unspecified, but obvious percentage.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the width of the radial stator-rotor airgap at the locus of the concave region is at least 15-percent larger than the width of the radial stator-rotor airgap elsewhere along the distal end surface, and wherein the width of the radial stator-rotor airgap at the locus of the convex region is less than 85-percent of a size of the radial stator-rotor airgap elsewhere along the distal end surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	With respect to Claim 17, Kaji teaches wherein the stator (22) surrounds the rotor (3).  
	With respect to Claim 18, Hao teaches wherein the rotor (14, when combined) is coupled to a driven member (336/330) of a motor vehicle (302) (0068]).
	With respect to Claim 19, Hao teaches wherein the driven member is a drive axle (336) and drive wheels (330) of a motor vehicle (302) (0068]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner considers Kaji and the obvious combination with Hao to teach all of the limitations as claimed by Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837